Citation Nr: 0528437	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder 
affecting the elbows and hips, claimed as due to undiagnosed 
illness. 

2.  The propriety of a noncompensable initial rating for 
hemorrhoids.

3.  The propriety of a 30 percent initial rating for a 
cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1975 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appeared at a hearing before a hearing officer at 
the RO in March 2002 and before the undersigned Veterans Law 
Judge in October 2003.  

The Board previously remanded this matter in March 2004.  


FINDINGS OF FACT

1.  The veteran's elbow and hip pain results from an 
undiagnosed illness due to his Gulf War service.  

2.  There has been no demonstration of large, thrombotic, or 
irreducible hemorrhoids.

3.  The veteran's cognitive disorder results in generally 
mild to moderate occupational and social impairment with 
global assessment of function scores (GAF) between 62 to 80, 
but without reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships since June 1. 1998.  


CONCLUSIONS OF LAW

1.  Service connection for disability manifested by joint 
pain of the hips and elbows as a result of an undiagnosed 
illness is warranted.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met at any time since June 1, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.114, Diagnostic Code 7336 (2005).

3.  The criteria for an initial evaluation in excess of 30 
percent for a cognitive disorder have not been met at any 
time since June 1, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9410 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the April 2000 
and February 2003 rating determinations, the February 2001 
statement of the case, the February 2003 and June 2005 
supplemental statements of the case, and the March 2004 VCAA 
letter, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The March 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's April 2000 rating determination came 
before notification of the veteran's rights under the VCAA.  
VCAA notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  After the notice was provided, the veteran did 
not identify any additional information or evidence.  The 
veteran had the opportunity to have his claim adjudicated 
after receiving the VCAA notice and having the opportunity to 
submit additional evidence or information.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded numerous VA examinations in connection with his 
claims.  All available service medical, VA, and private 
treatment records have also been obtained.  The veteran also 
appeared at a local hearing and at a hearing before the 
undersigned Law Judge.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be granted in the case of a 
Persian Gulf veteran for objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, fatigue, signs or symptoms 
involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is 
one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The veteran's military records document that he 
served in Southwest Asia.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102. 

The veteran's service medical records reveal that he was seen 
with complaints of hip pain in October 1980.  The impression 
was that the veteran had arthritis.  In September 1995, the 
veteran reported falling out of a tree.  The veteran stated 
that he had pain in his right hip joint with weight bearing.  
X-rays taken were negative.  A diagnosis of right lower 
extremity pain was rendered.  In November 1995, the veteran 
complained of right hip pain for four months.  He was given a 
modified PT profile until December 1995.

In April 1996, the veteran was seen with complaints of right 
elbow pain for two weeks.  He was noted to have had similar 
pain, 1.5 years ago which was diagnosed as early arthritis.  
A diagnosis of right elbow pain, probably arthritis, was 
rendered.  At the time of a May 1996 emergency hospital 
visit, the veteran was noted to have been involved in a moped 
accident.  He scraped his forearms, his right knee, and his 
right elbow.  Examination of the right elbow revealed he had 
full range of motion without pain.  

In July 1996, the veteran was seen with complaints of right 
wrist and elbow pain for two weeks.  He did not sustain any 
trauma to the joint.  Physical examination of the right elbow 
revealed full range of motion without discomfort or 
deformity.  A diagnosis of right elbow pain, possibly 
osteoarthritis, was rendered.  In December 1996, the veteran 
was seen with complaints of chronic elbow pain, right greater 
than left.  A provisional diagnosis of probable elbow 
tendonitis was rendered.  Physical examination performed at 
that time revealed full range of motion for the right hip and 
elbow.  It was the examiner's assessment that the veteran had 
right hip and right elbow pain.  In August 1997, the veteran 
was noted to have multiple musculoskeletal complaints. 

Temporary profiles for hip and elbow pain were issued in 
September 1995, February 1997, May 1997, August 1997, and 
November 1997.  

On his February 1997 report of medical history, the veteran 
checked the "yes" box when asked if he had arthritis, 
rheumatism, or bursitis.  In the physician summary section of 
the report, the veteran was noted to have right elbow 
arthritis.  

At the time of a January 1998 examination, normal findings 
were reported for the upper and lower extremities.  On his 
January 1998 report of medical history, the veteran again 
checked the "yes" box when asked if he had or had ever had 
arthritis, rheumatism, or bursitis.  

At the time of a December 1999 VA examination, the veteran 
reported generalized joint pain, particularly of the right 
elbow and shooting pain from the right hip down to the right 
groin.  X-rays taken of the elbow joints were normal.  X-rays 
of the hips revealed no significant arches or joint 
abnormalities involving the competent bone of the right hip.  
The examiner indicated that the veteran's elbows and hips 
appeared to be normal.  He stated that he could not identify 
any lesions in the elbow.  The examiner reported that it was 
not uncommon to see in a person who was depressed, complaints 
of fatigue and musculoskeletal pain.  He stated that he did 
not believe that the veteran had "Persian Gulf illness."

In his May 2000 notice of disagreement, the veteran indicated 
that he had had joint pain since 1991.  He stated that he 
felt as if his elbows were on fire with a dull burning pain 
inside and a pulling pain on the muscle or tendon inside the 
joint, with the right side being more painful than the left.  

In a July 2000 statement, the veteran's private physician, J. 
Pro, M. D., indicated that the veteran had been examined in 
his office for daily joint pain in the hands, elbows, and 
shoulders.  He stated that the veteran had clinical evidence 
of arthritic changes and was being followed for this.  

At the August 2000 VA examination, the veteran again reported 
having a dull burning pain in his elbows, mainly on the 
right.  He also noted aching in the lateral aspect of both 
hips.  

Physical examination revealed normal mobility of both joints 
with no swelling, crepitation, tenderness, or deformities.  
It was the examiner's impression that the veteran had five 
years of arthralgia, which had not resulted in objective 
evidence of any musculoskeletal impairment.  He stated that 
it was impossible to predict whether this was a prodrome to a 
diagnosable arthropathy, although unlikely.  

At the time of his March 2002 RO hearing, the veteran noted 
that he was diagnosed as having arthritis.  He also stated 
that he realized that there had been no X-rays demonstrating 
that he had arthritis.  

At the time of his October 2003 hearing before the 
undersigned Law Judge, the veteran testified that he had been 
involved in an automobile accident in service, which affected 
his right side.  He noted that he had been told by a private 
physician that he had the onset of osteoarthritis.  He stated 
that no x-rays had been taken by his physician.  He noted 
that he was put on numerous temporary profiles for his hip 
and elbow pain.  

In January 2005, the veteran was afforded an examination 
requested in the Board's remand.  The examiner noted that the 
veteran's C file was available for review.  The examiner 
observed that the veteran had an onset of total body pain.  
He further noted that the veteran had multiple joint 
complaints of the lower extremities.  The examiner indicated 
that the veteran did get right elbow and right hip pain.  The 
veteran stated that he was not having problems with his left 
hip or left elbow.  There was no specific incident or trauma 
that caused this.  The veteran thought it might be an overuse 
type problem.  The veteran complained of occasional burning 
pain of the hips and elbows with use.  He stated that this 
was a chronic ongoing problem.  He could do normal daily 
activities.  There were no specific flare-ups noted and no 
constitutional symptoms or subluxation.  The veteran was off 
all medications as it related to his joints and repetitive 
use did not seem to bother or irritate historically.  

Physical examination revealed that the veteran could ambulate 
without aids or assistance with a normal station and gait.  
The examiner noted that the repetitive use caused pain, 
soreness, tenderness, and fatigability but there was no 
change recorded on repeated motion with testing.  Examination 
of the right elbow did not show any point tenderness or 
soreness.  The veteran had excellent pain free range of 
motion.  He also had excellent strength without swelling, 
deformity, atrophy, or instability.  Examination of the right 
hip showed no soreness, tenderness, or pain.  The veteran 
could flex to 120 degrees, extend to 30 degrees, abduct to 45 
degrees, and adduct to 25 degrees.  He had internal rotation 
to 40 degrees and external rotation to 60 degrees.  Range of 
motion was pain free.  The examiner noted that the veteran 
had ongoing aching pain and symptoms in these areas and 
joints dating back until at least 1999 when he was released 
from military service.  X-rays taken were normal.  A 
diagnosis of history of strain to right elbow and hip with no 
residuals on today's examination was rendered.  The examiner 
stated that there was no objective evidence of any other 
chronic elbow or hip disability.  

Service connection for a disorder of the hips or elbows, 
including arthritis, on a direct basis is not warranted.  
While the Board notes that the veteran has been diagnosed as 
having arthritis of the hips and elbows on a clinical basis, 
there has been no demonstration of arthritis on X-rays taken 
at the time of VA examinations performed in conjunction with 
his claim.  Moreover, there has been no demonstration of 
arthritis by x-ray from any private physician.  In accordance 
with 38 C.F.R. § 4.71, Code 5003, arthritis, for VA rating 
purposes, must be confirmed by x-ray.  Service connection for 
pain of the elbows or hips on a direct basis is also not 
warranted, as pain cannot be compensable in the absence of an 
in-service disease or injury to which the pain can be 
connected by medical evidence.  Such a "pain alone" claim 
must fail when there is no sufficient showing that pain 
derives from an in-service disease or injury.  Sanchez-
Benitez v. Principi, 259 F.3d (Fed. Cir. 2001). 

However, service connection for joint pain in the elbows and 
hips as a result of an undiagnosed illness is warranted under 
38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.  The veteran was seen 
on numerous occasions beginning in 1995 with complaints of 
elbow and hip pain.  He was also given numerous temporary 
profiles for these complaints.  The veteran has also reported 
having pain in his elbows and hips at the time of every VA 
examination.  Most medical professionals have found objective 
signs of disability, as evidenced by the private physician's 
report of clinical evidence of arthritis, though there was no 
X-ray support for the diagnosis.

The most recent VA examiner seemed to conclude that there 
were no objective signs of an undiagnosed illness, but also 
reported that the veteran demonstrated increased pain, 
soreness, and fatigability on examination.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
there are objective signs of current disability.

The record contains speculation as to the nature of this 
disability, but a diagnosis has not been clearly documented.  
The evidence is thus in favor of a finding that the 
disability is due to an undiagnosed illness.

There has been no evidence that the undiagnosed illness was 
incurred outside of active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
hip and elbow pain as a result of an undiagnosed illness due 
to Gulf War service.  Therefore, service connection is 
warranted.


Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that at the time of assignment of an 
initial rating following the grant of service connection, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hemorrhoids

Service connection is presently in effect for hemorrhoids, 
which has been assigned a noncompensable disability 
evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent evaluation is warranted for large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.

A review of the record reveals that during a sigmoidoscopy 
performed in January 1999, the veteran was noted to have 
small external hemorrhoids.  

In an April 2000 rating determination, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
disability evaluation.  

In his May 2000 notice of disagreement, the veteran indicated 
that his hemorrhoids were a direct result of his diarrhea.  
He stated that they became very enlarged and protruded from 
his rectum.  He also experienced severe burning and an 
itching sensation.  The veteran indicated that he used 
several tubes of Preparation H per month.  He noted that his 
walk became different when he had hemorrhoids.  

At the time of his March 2002 hearing, the veteran testified 
that he had hemorrhoids that would become almost intolerable 
because of itching.  He stated that he had bloody hemorrhoids 
at least once a week.  He reported swelling and indicated 
that he could feel them.  He stated that his physician had 
given him a prescription for suppositories.  

At the time of an April 2002 VA examination, the veteran 
complained of burning and itching two to three times per 
month when his hemorrhoids were irritated.  

Sphincter control was within normal limits.  There was no 
fecal leakage.  The veteran reported blood in the water and 
on his stool approximately once a month.  Current treatment 
included Preparation H, rectal suppositories, Tucks, and Sits 
baths.  

Physical examination revealed that the size of lumen of the 
rectum and anus was within normal limits.  There were no 
signs of anemia and no fissures.  The veteran had external 
hemorrhoids at 5 o'clock, Grade I, non-thrombosed.  There 
were no internal hemorrhoids.  There was a small amount of 
blood on the undershorts.  An anoscopy revealed Grade I 
external hemorrhoids.  A diagnosis of Grade I external 
hemorrhoids was rendered.  

At the time of his October 2003 hearing, the veteran 
testified that when he had diarrhea he would have itching and 
burning.  

In conjunction with the Board's March 2004 remand, the 
veteran was afforded a VA examination in January 2005.  At 
the time of the examination, the examiner noted that the 
veteran had had a colonoscopy in September 2003, which showed 
small internal hemorrhoids.  The veteran was noted to use a 
steroid suppository, Preparation H. and Lomotil.  Physical 
examination revealed no evidence of fecal leakage.  The 
rectum and anus had a normal tone and lumen size.  There were 
no signs of anemia.  There were also no fissures.  There were 
no palpable hemorrhoids on examination and there was no 
evidence of bleeding.  Diagnoses of hemorrhoids and irritable 
bowel syndrome were rendered.  In an addendum to the report, 
the examiner indicated that no hemorrhoids were noted on 
examination, and there was no evidence of persistent 
bleeding, secondary anemia, or fissures.  

Neither service nor VA examinations have revealed large or 
thrombotic hemorrhoids, which are irreducible, and have 
excessive redundant tissue, or recur frequently.  The veteran 
is competent to report symptoms, but his statements and 
testimony do not report large or thrombotic hemorrhoids that 
are irreducible, and have excessive redundant tissue.

The current medical evidence of record along with the 
veteran's testimony does not provide a basis for a 
compensable evaluation.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  

Cognitive Disorder

Service connection is currently in effect for a cognitive 
disorder, which has been assigned a 30 percent evaluation.  

The criteria for rating cognitive disorders are as follows:

A 30 percent evaluation is to be assigned 
for occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

A 50 percent evaluation is to be assigned 
for occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 100 percent evaluation is assigned for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9410. 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2005).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns, (e.g., 
an occasional argument with family members).  

Scores ranging between 71 to 80 reflect symptoms that are 
transient and expectable reactions by psychosocial stressors 
(e.g., difficulty concentrating after family argument, no 
more than slight impairment in social, occupational, or 
school functioning).  

Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

At the time of a December 1998 VA examination, the veteran 
was found to be alert and oriented.  His grooming and hygiene 
were excellent.  His mood appeared moderately anxious 
although he denied symptoms of anxiety.  Anxiety was 
manifested during the evaluation by restlessness and 
quivering of the jaw.  There was also some speech stammering.  
The veteran stated that his motivation was pretty good.  He 
denied any hallucinations.  There was no evidence of 
delusions.  He denied rumination or significant worries.  

The veteran complained of some irritability and anger 
associated with frustration resulting from spelling and 
memory difficulties.  He denied impulsive behavior.  There 
was no obsessive or compulsive behavior.  The veteran denied 
suicidal or homicidal ideation.  His remote memory appeared 
grossly intact.  However, the veteran had difficulty 
recalling information that had occurred since his service in 
the Gulf.  Mild recent memory deficits were present.  

There was no evidence of panic attacks.  The veteran was 
found to be capable of managing his benefit payments.  A 
diagnosis of cognitive disorder, NOS, was rendered.  The 
examiner assigned a GAF score of 65.  The examiner noted that 
the veteran reported a number of difficulties involving 
higher order cognitive processes including spelling 
difficulties and recent memory impairment.  

In a July 2000 report, D. Jones, Ph.D., the veteran's private 
physician, indicated that he had met with the veteran on four 
occasions.  He stated that the veteran was most concerned 
about his memory loss.  He noted that the veteran reported 
that he was having problems at work, passing his exits on the 
freeway when driving, and forgetting what he went to the 
grocery store for.  

Dr. Jones stated that the veteran's short and recent memory 
were somewhat troubled.  He indicated that the problem was 
significant and that it had the potential of adversely 
affecting the veteran's daily life.  He noted that the 
veteran indicated that he used to be the one with the cool 
head but he was now irritable.  He further indicated that the 
veteran reported having problems eating and losing his 
appetite.  He also noted having problems falling asleep and 
losing interest in activities that he used to do.  Dr. Jones 
observed that the veteran's symptoms were suggestive of 
depression.  

At the time of a March 2002 hearing, the veteran reported 
having memory loss.  He noted that he had difficulty 
following the teacher in class.  He also reported forgetting 
where to exit when driving.  He further noted having problems 
with his routine functioning.  He stated that he had panic 
attacks once a week.  He also testified that he isolated 
himself when these happened.  The veteran stated that he was 
depressed and that he was suspicious of others.  He further 
reported that he had memory loss, including forgetting names 
and directions.  

At the time of an April 2002 VA examination, the veteran 
indicated that his biggest fear was that his memory loss was 
progressing.  He stated that it was interfering with his work 
and his social life.  He stated that he would forget what he 
was talking about with people and indicated that he would 
drive by his exit.  He also reported forgetting to swipe his 
time card at work.  The veteran stated that his ability to 
perform his job at work was deteriorating.  He was extremely 
worried and frustrated by this.  

Mental status examination revealed that the veteran had a 
good appetite.  Grooming and hygiene were adequate.  He was 
casually dressed in attire appropriate for the weather.  His 
affect was stable but somewhat amplified in intensity and 
somewhat anxious.  His mood was dysphoric but not acutely 
distressed.  He would become a bit teary eyed on occasion.  
He exhibited no symptoms suggestive of psychosis, delusions, 
or thought disorder.  He also denied hallucinations or other 
perceptual disturbances.  

The veteran was "very pleasant and entirely cooperative."  
Speech was coherent and logical but tended to be somewhat 
pressured, overproductive, scattered, and circumstantial at 
times.  The veteran could not correct this even though he was 
aware of it.  The veteran complained of a range of memory 
problems, including short term memory complaints, procedural 
memory loss, disturbances on spatial memory, speaking 
problems, and forgetting names of people he had known for 
years.  He reported checking and rechecking things because he 
could not remember if he had done them.  The veteran did not 
endorse other symptoms suggestive of obsessions or 
compulsion.  

The veteran reported little or no difficulty with 
comprehension.  He did not complain of specific attention or 
concentration difficulties nor was any gross impairment 
exhibited during the interview.  Brief cognitive screening 
indicated orientation to person, place, weekday, month, and 
year, but not date.  Backward serial 3's were calculated 
easily and backward serial 7's were calculated more slowly.  
He recalled two of three stimulus words after a brief delay.  
The veteran complained of impulsivity and difficulty 
organizing tasks.  He also noted starting multiple projects 
and not finishing them.  

The veteran described changes in mood and motivation, 
including irritability, expansiveness, and acceleration.  He 
also noted having apathy.  The veteran also described 
progressive anhedonia for formerly enjoyed activities.  He 
stated that he slept 4-5 hours per night and that he never 
awoke rested.  He also noted having nightmares 4-5 times per 
month.  He denied any homicidal or suicidal ideation.  He did 
note having lowered frustration tolerance and interpersonal 
irritability.  

The veteran also described acute episodes of anxiety two to 
three times per week, lasting 5 to 10 minutes, where his 
hands would shake and his breathing would become fast.  The 
episodes came out of the blue and occurred anywhere.  The 
examiner rendered diagnoses of cognitive disorder, NOS, and 
mood disorder, NOS, associated and secondary to the cognitive 
disorder.  The examiner assigned a GAF score of 62.  

The examiner noted that the veteran presented with complaints 
of progressive decline in physical, cognitive, and mental 
health since his Gulf War service and described a variety of 
specific ways that it interfered with his daily functioning 
and capacity at work.  He described disturbances of memory 
that have resulted in a variety of errors and inefficiencies 
at work and conflicting or embarrassing situations at home.  
Memory complaints were not limited to short term memory but 
also extended to loss of procedural memory and spatial memory 
as well as problems with organizational ability, initiative, 
and perseverance.  His inability to perform at apparently 
well-documented previous levels of functioning has also been 
associated with decline of esteem and self-efficacy and has 
contributed to symptoms of depression, anxiety, irritability, 
and poor frustration tolerance.  He also experienced 
continuing sleep disturbance.  

The examiner stated that diagnostically, the veteran's 
symptoms were difficult to differentiate; however, it 
appeared that his mood and anxiety symptoms were secondary to 
his cognitive difficulties.  The examiner noted that the 
veteran provided some objective evidence that his social and 
occupational functioning level was inconsistent with his 
prior documented level of functioning and reported 
intellectual capacity.  His condition appeared to have 
progressed somewhat since his last examination.  While he was 
clearly not unemployable and was still in reasonably good 
stead at work, recent feedback from his employer indicated 
difficulties in an area that would suggest much lower 
functioning than he had been capable of in the past.  

At the time of his October 2003 Board hearing, the veteran 
reported having difficulty carrying on a conversation and 
having panic attacks four to five times per week.  The 
veteran stated that he had left his employment as a 
maintenance supervisor and had taken a temporary job with VA.  
He indicated that he had done this as a result of his memory 
loss.  The veteran stated that he had had a panic attack when 
driving on the highway.  He also indicated that he turned 
down a job with the Sony Corporation due to his having to 
drive to work.  He reported that he had little control over 
his emotions.  The veteran testified that his memory problems 
had inhibited his ability to advance in life.  

In a letter received at the hearing from the veteran's wife, 
it was indicated that they slept in separate bedrooms because 
on two separate occasions, the veteran had nightmares and 
physically harmed her.  She also reported that he had 
difficulty carrying on a conversation, difficulty 
understanding complicated instructions, short term memory 
loss, rarely finished what he started, forgot names of 
relatives and close friends, forgot that he locked the front 
door, was short tempered, and sat in the dark.

She also noted that it was sometimes difficult to understand 
what he was saying, that his sentences were sometimes not 
congruent, that he was not sure what he was supposed to do or 
where to go, that he forgot how to get some place even though 
he had been there many times before, that he refused to drive 
since having a panic attack on the highway, that he had 
several panic attacks per week, that he had difficulty 
falling asleep, that he did not care what he looked like, and 
that he often seemed depressed.  She noted that their 
marriage was on the verge of collapse and that she was at 
wits end.

In conjunction with Board's March 2004 remand, the veteran 
was afforded an additional VA examination in January 2005.  

At the time of the examination, the veteran reported that he 
was taking Paxil.  He noted feeling occasionally depressed 
and nervous at times.  He indicated that during an anxiety 
attack he would shake and perspire and feel his legs weaken.  
The veteran was noted be on his second marriage.  

Mental status examination revealed that he was anxious but 
cooperative.  His speech was coherent, relevant, and 
spontaneous and he was forthright during the interview.  His 
affect was mainly anxious with no signs of depression.  He 
endorsed no delusional beliefs, hallucinations, or paranoid 
ideation.  His general fund of knowledge was good and his 
mathematical abilities were very good.  His ability to 
concentrate was very good and his memory was intact for 
remote events as he remembered major life situations over the 
last fifteen years.  He was able to recall 2/3 objects after 
five minutes.  Judgment and insight and abstract abilities 
were good.  A diagnosis of rule out cognitive impairment was 
rendered.  The examiner assigned a GAF score of 80.  He noted 
that the veteran suffered from cognitive impairment subtle 
enough to be detected by clinical examination.  

The veteran was referred for neuropsychological testing.  
Testing performed revealed that with regard to language 
functioning, confrontation naming was intact.  General 
naming, structured and unstructured, showed mild impairment.  
Visuospatial function as it related to assembling was intact, 
with mild impairment being shown with copying.  Executive 
functioning, including nonroutine problem solving relating to 
discerning concepts, maintaining mental set and shifting 
mental set were all intact.  Working memory showed moderate 
impairment with focused attention, mild to moderate 
impairment for sustained impairment, while shifting attention 
was intact.  

Secondary memory impairment as it related to unstructured 
encoding was moderate to severe, word recognition memory 
impairment was moderate as was face recognition memory.  
Structural verbal recall as it related to encoding, 
consolidating, retrieving, intrusion errors, false positive 
errors, and hits was intact.  Structured visuographics as it 
related to encoding was mildly impaired.  

The examiner noted that the overall pattern of 
neuropsychological test results argued in favor of a 
diagnosis of cognitive disorder, NOS, rather than dementia.  
His neurocognitive impairment was quite subtle and was most 
likely another expression of his depression that resulted in 
his becoming overwhelmed when faced with less structured 
material.  

The veteran has been assigned GAF scores indicative of slight 
to mild to slight social and industrial impairment.  The 
recent cognitive testing generally reflected impairment 
ranging from non-existent to moderate (except for the finding 
of severe impairment in unstructured situations).  He has 
been able to maintain a marriage for many years without 
reported difficulty from the cognitive impairment.  Although 
the veteran has reported subjective concerns as to the impact 
of his cognitive impairment on work, he has been successful 
in employment, and there has been no demonstration of adverse 
impacts on his employment.  In this regard, his employment 
was upgraded from a temporary position to permanent full time 
employment as a maintenance mechanic.  This employment is 
consistent with his associate's degree in that field.

In sum, the evidence does not show occupational and social 
impairment with reduced reliability and productivity, or 
difficulty in establishing or maintaining effective work and 
social relationships.  No impairment in abstract thinking, 
judgment or motivation has been documented.  The report of 
depression indicates a disturbance of mood, but the fact 
remains that the veteran does not meet most of the criteria 
for a 50 percent evaluation.  38 C.F.R. § 4.7, 4.21 (2005).   
Since he does not meet most of these criteria the 
preponderance of the evidence is against the claim for a 
schedular rating in excess of 30 percent at any time since 
the grant of service connection.  The doctrine of reasonable 
doubt is, therefore, not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing that the service-connected 
disorders have resulted in frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's service-connected 
disorders prevent him from maintaining employment.  As 
discussed, he is currently working without documented 
impairment in his job performance.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hip and elbow pain as a result of an 
undiagnosed illness due to Gulf War service is granted.  

A initial compensable evaluation for hemorrhoids at any time 
is denied.  

An initial evaluation in excess of 30 percent a cognitive 
disorder is denied.

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


